UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 25, 2010 (June 22, 2010) LOJACK CORPORATION (Exact Name of Registrant as Specified in Its Charter) Massachusetts (State or Other Jurisdiction of Incorporation) 1-8439 04-2664794 (Commission File Number) (IRS Employer Identification No.) 200 Lowder Brook Drive, Suite 1000, Westwood, Massachusetts (Address of Principal Executive Offices) (Zip Code) 781-251-4700 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.05.Costs Associated with Exit or Disposal Activities. On June 22, 2010, our Board of Directors approved certain cost reduction initiatives, including workforce reductions.These initiatives principally affect our field sales organization and our corporate headquarters in Westwood, Massachusetts.These actions are intended to bring our operational cost structure in line with the changing dynamics of the automotive market.The reduction in work force will result in the elimination of 46 positions.We expect to incur a pre-tax charge of approximately $1.8 million in the second quarter, comprised of severance and other employee related costs.We expect that this charge will result in cash expenditures of approximately $1.8 million over the next four fiscal quarters.The work force reductions are expected to be completed in the second quarter of 2010. Item 9.01. Financial Statements and Exhibits (d) Exhibits. Press Release of LoJack Corporation dated June 25, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LOJACK CORPORATION (Registrant) By: /s/ Kathleen P. Lundy Kathleen P. Lundy Vice President and General Counsel Date: June 25, 2010
